DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Brief Summary of Telephonic Communications

Examiner contacted applicant on 9/6/2022 requesting a terminal disclaimer, but applicant indicated a written double patenting rejection was requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,172,427 (“427”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, claim 1 of 427 discloses all elements of the claimed invention except a wireless device comprising one or more processors and a memory string instructions that, when executed by the one or more processors, cause the wireless device to perform the recited functions. However, it is officially noted that the use of one or more processors and a memory storing instructions for execution by the processor(s) to perform the functions of a wireless device was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the funcitons of claim 1 of 427 using a processor(s) and appropriately programmed memory. The motive to combine is to use the low cost and widely produced and easy to develop for microprocessor. 
Regarding claims 2-10, claims 2-10, respectively of 427 disclose all claim elements.
Regarding claim 11, claim 11 of 427 discloses all elements of the claimed invention except a wireless device comprising one or more processors and a memory string instructions that, when executed by the one or more processors, cause the wireless device to perform the recited functions. However, it is officially noted that the use of one or more processors and a memory storing instructions for execution by the processor(s) to perform the functions of a wireless device was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the funcitons of claim 1 of 427 using a processor(s) and appropriately programmed memory. The motive to combine is to use the low cost and widely produced and easy to develop for microprocessor. 
Regarding claims 12-20, claims 12-20, respectively of 427 disclose all claim elements.

Claims XXX are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,938 (“938”).

Claim 1
Claim 8 of 938
(note that the second and third subframe/time interval are swapped between 938 and the present claim and further note that the secondary cell and the second secondary cell are swapped between 938 and the present claim)
receive configuration parameters of a secondary physical uplink control channel (PUCCH) group comprising: a PUCCH secondary cell; and a secondary cell;
receiving, by a wireless device, at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising… a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH transmitted to the base station; 
receive, during a first time interval, a command activating the secondary cell;
receiving, in a first subframe, a media-access-control control element indicating activation of a plurality of SCells comprising: …a second SCell in the secondary PUCCH group, wherein the second SCell is different from the PUCCH SCell; (note a subframe is a time interval)
and start transmission of channel state information for the secondary cell from a second time interval that is a positive number plus a pre-determined number of time intervals after the first time interval,
and starting transmission of channel state information (CSI) fields for the secondary cell from a second subframe that is a number plus eight subframes after the first subframe, (note that 8 is a predetermined number of time intervals/subframes)
wherein, in response to the activation of the PUCCH secondary cell being completed on or after eight subframes after the first subframe: the number is greater than zero; and the number is determined based on when the activation of the PUCCH secondary cell is completed
wherein in response to the activation of the PUCCH SCell being completed on or after the second subframe: the number is greater than zero; and the number is determined based on when the activation of the PUCCH SCell is completed.


Regarding claim 1, claim 8 of 938 discloses all elements of the claimed invention except a wireless device comprising one or more processors and a memory string instructions that, when executed by the one or more processors, cause the wireless device to perform the recited functions. However, it is officially noted that the use of one or more processors and a memory storing instructions for execution by the processor(s) to perform the functions of a wireless device was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the functions of claim 8 of 938 using a processor(s) and appropriately programmed memory. The motive to combine is to use the low cost and widely produced and easy to develop for microprocessor. 
Regarding claim 2, claim 8 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 3, claim 8 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 4, claim 9 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 5, claim 9 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 6, claim 12 of 938 discloses all elements of the claimed invention (note that the secondary cell and the second secondary cell are swapped between 938 and the present claim).
Regarding claim 7, claim 10 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 8, claim 11 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 9, claim 12 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 10, claim 14 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).


Claim 11
Claim 8 of 938
(note that the second and third subframe/time interval are swapped between 938 and the present claim and further note that the secondary cell and the second secondary cell are swapped between 938 and the present claim)
receive configuration parameters of cells grouped in: a secondary physical uplink control channel (PUCCH) group comprising: a PUCCH secondary cell with a secondary PUCCH; and a first secondary cell; and a primary PUCCH group comprising: a primary cell with a primary PUCCH; and a second secondary cell;
receiving, by a wireless device, at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH; and a secondary PUCCH group comprising a PUCCH secondary cell (SCell) with a secondary PUCCH;
receive, during a first time interval, a command activating the secondary cell;
receiving, in a first subframe, a media-access-control control element indicating activation of a plurality of SCells comprising: …a second SCell in the secondary PUCCH group, wherein the second SCell is different from the PUCCH SCell; (note a subframe is a time interval)
start transmission of channel state information of the second secondary cell from a second time interval that is pre-determined number of time intervals after the first time interval; and start transmission of channel state information of the first secondary cell from a second time interval that is a positive number plus a pre-determined number of time intervals after the first time interval,
starting transmission of channel state information (CSI) fields for the first SCell from a second subframe that is eight subframes after the first subframe; and starting transmission of CSI fields for the second SCell from a third subframe that is a number plus eight subframes after the first subframe, (note that 8 is a predetermined number of time intervals/subframes)
wherein, in response to the activation of the PUCCH secondary cell being completed on or after eight subframes after the first subframe: the number is greater than zero; and the number is determined based on when the activation of the PUCCH secondary cell is completed
wherein in response to the activation of the PUCCH SCell being completed on or after the second subframe: the number is greater than zero; and the number is determined based on when the activation of the PUCCH SCell is completed.


Regarding claim 11, claim 8 of 938 discloses all elements of the claimed invention except a wireless device comprising one or more processors and a memory string instructions that, when executed by the one or more processors, cause the wireless device to perform the recited functions. However, it is officially noted that the use of one or more processors and a memory storing instructions for execution by the processor(s) to perform the functions of a wireless device was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the functions of claim 1 of 938 using a processor(s) and appropriately programmed memory. The motive to combine is to use the low cost and widely produced and easy to develop for microprocessor. 
Regarding claim 12, claim 8 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 13, claim 9 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 14, claim 9 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 15, claim 9 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 16, claim 12 of 938 discloses all elements of the claimed invention (note that the secondary cell and the second secondary cell are swapped between 938 and the present claim).
Regarding claim 17, claim 10 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 18, claim 11 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 19, claim 12 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).
Regarding claim 20, claim 14 of 938 discloses all elements of the claimed invention (note that the second and third subframe/time interval are swapped between 938 and the present claim).





Allowable Subject Matter

Claim 1-20 will be allowable upon entry of a timely filed terminal disclaimer with respect to the 437 and 938 patents. 

The following is an examiner’s statement of reasons for allowance: claims 1-20 contain all subject matter of previously allowed claims 1-20 of U.S. Patent No. 11,172,427 and are allowable for the reasons sated with respect to those claims in the Notice of Allowance, dated 7/16/2021, of U.S. Patent No. 11,172,427.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466